Citation Nr: 1518767	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, to including as secondary to right wrist injury with degenerative changes.

2.  Entitlement to service connection for right hand disability, to include right hand metacarpophalangeal joints, especially the right 3rd metacarpophalangeal joint.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for boutonniere deformity, right little finger.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009, March 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran submitted several new claims regarding service connection and increased ratings for already service-connected disabilities.  Documentation associated with the Veteran's claims file demonstrates that the RO has received these claims and is developing them, to include providing the Veteran VA examinations.  Among the January 2015 claims, the Veteran is seeking to establish service connection for bilateral upper extremity radiculopathy and left lower extremity sciatica, as well as a compensable rating for his service-connected right wrist injury with degenerative changes.  The Board finds that the above-captioned claims are inextricably intertwined with the claims submitted in January 2015.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  This is so because the disposition of the January 2015 claims may have an impact on the dispositions of the above-captioned claims.  Moreover, given that the RO is developing these January 2015 claims, evidence relevant to the disposition of the claims at issue herein is being collected by the RO, but has not yet been associated with the claims file.  See 38 C.F.R. § 20.1304 (2014).  As such, the Board finds that remanding the above-captioned claims is required in order to contemporaneously adjudicate them with the January 2015 claims.

With respect to his claim of entitlement to rating in excess of 10 percent for lumbosacral strain, in a March 2014 brief, the Veteran asserts that this disability had worsened since the most recent VA examination, which is dated in September 2009.  The Board finds that the September 2009 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected lumbosacral strain, especially in light of the Veteran's assertions of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In April 2011, the Veteran submitted a claim of entitlement to "right knuckle injury," possibly bursitis.  The RO accepted, developed, and adjudicated this claim as one of entitlement to service connection for bursitis of the right little finger.  In January 2015, however, the Veteran submitted evidence demonstrating right 3rd "knuckle" disability (posttraumatic ostiod osteoma), which he claims he sustained during his active duty.  Moreover, as a result of a May 2014 VA examination, the examiner determined that the dorsum of the Veteran's right hand overlying the metacarpophalangeal joints "appears to be status post traumatic insult."  Given the evidence associated with Veteran's claim file, the Board finds that the RO should address the Veteran's April 2011 claim as one of entitlement to service connection for right hand disability, to include right hand metacarpophalangeal joints, especially his right 3rd metacarpophalangeal joint.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  The Veteran was provided VA examinations in May 2011 and May 2014, wherein his right hand was evaluated.  Neither examiner addressed the Veteran's metacarpophalangeal joints in general, nor did they specifically evaluate his right 3rd metacarpophalangeal joint, in terms of whether any associated disability is etiologically related to the Veteran's active duty.  As such, the Board finds that a remand is required in order to provide the Veteran a VA examination where this question is considered.

Accordingly, the case is remanded for the following action:

1.  The AOJ should contact the Veteran and request that he submit or identify any relevant evidence not already associated with his claims file.  Regardless of the Veteran's response, the AOJ must undertake all reasonable efforts to obtain any additional, relevant VA treatment records.  All attempts to secure the evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain the evidence, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific evidence the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that evidence; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO should provide the Veteran with a VA examination to determine the nature of all present right hand disabilities, to include any associated with his right metacarpophalangeal joints, with an emphasis on his right 3rd metacarpophalangeal joint.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether any right hand disability, including, but not limited to the right metacarpophalangeal joints, was incurred in or due to his active duty.  The examiner is also asked to provide an opinion as to whether right hand disability, including, but not limited to the right metacarpophalangeal joints, was caused or aggravated by a service-connected disability.  These requests for etiological/aggravation opinions apply to any right hand disability for which service-connected has not already been granted.

All rendered opinions must be accompanied by a thorough rationale.

3.  The RO should provide the Veteran a VA examination to determine the current severity of his service-connected lumbosacral strain.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, and must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbosacral strain.  It must also be noted whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

 A complete rationale for all opinions must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated contemporaneous to the claims submitted by the Veteran in January 2015.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

